     Case 2:18-cv-01316 Document 130 Filed 10/15/18 Page 1 of 1 PageID #: 567



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


ROBIN JEAN DAVIS,

                              Plaintiff

v.                                                   CIVIL ACTION NO. 2:18-cv-01316

JIM JUSTICE, Governor, et al.,

                              Defendants.



                                            ORDER


        For reasons appearing to the Court, the preliminary injunction hearing currently scheduled

for October 16, 2018, is CONTINUED GENERALLY. The Court will discuss rescheduling the

hearing at the October 15, 2018, telephonic status conference.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:         October 15, 2018
